Citation Nr: 0638003	
Decision Date: 12/06/06    Archive Date: 12/19/06

DOCKET NO.  04-07 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for degenerative arthritis of the left knee.  

2.  Entitlement to a disability rating in excess of 10 
percent for limitation of extension of the left knee.  

3.  Entitlement to a compensable rating for a residual scar 
of the left knee.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from July 1944 to June 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which awarded the veteran a 10 percent disability 
rating for his residuals of a left knee injury, with 
scarring.  The veteran subsequently initiated and perfected 
an appeal of this determination.  In September 2005, the 
veteran and his spouse testified via videoconference before 
the undersigned Veterans Law Judge.  

The veteran's appeal was initially presented to the Board in 
December 2005, at which time it was remanded for additional 
development.  It has now been returned to the Board.  In 
October 2006, the Board granted the veteran's motion for 
advancement of his claim on the Board's docket.  

In the course of this appeal, the veteran was awarded 
separate ratings for limitation of extension of his left 
knee, and for a scar of the left knee.  His original rating 
was also recharacterized as degenerative arthritis.  Thus, 
the issues now on appeal are as listed on the first page of 
this decision.  


FINDINGS OF FACT

1.  The veteran's degenerative joint disease of the left knee 
is manifested by flexion to at least 70 degrees during flare-
ups, with no evidence of instability but with some pain on 
motion.  

2.  The veteran's degenerative joint disease of the left knee 
is manifested by extension to at least 12 degrees.  

3.  The veteran's scar of the left knee is not unstable, 
deep, painful on examination, or in excess of 929 square 
centimeters.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for degenerative joint disease of the left knee manifested by 
limitation of flexion have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.321, 
4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 
5260, 5262 (2006). 

2.  The criteria for an evaluation in excess of 10 percent 
for degenerative joint disease of the left knee manifested by 
limitation of extension have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.321, 
4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5261 (2006).  

3.  The criteria for a compensable evaluation for the 
veteran's scar of the left knee have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.118, Diagnostic 
Codes 7802-04 (2006); 38 C.F.R. § 4.118, Diagnostic Codes 
7802-04 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the claimant's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2006).  

Prior to the initial adjudication of the claimant's claims, a 
letter dated in November 2002 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159(b)(1) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The claimant was 
aware that it was ultimately the claimant's responsibility to 
give VA any evidence pertaining to the claims.  The November 
2002 letter informed the claimant that additional information 
or evidence was needed to support the claim and asked the 
claimant to send the information or evidence to VA.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).

The claimant's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A (West 
2002 & Supp. 2005); 38 C.F.R. § 3.159 (2006).  There is no 
indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  The claimant was also afforded VA 
examinations in December 2002 and August 2006.  38 C.F.R. 
§ 3.159(c)(4).  The records satisfy 38 C.F.R. § 3.326.

There is no objective evidence indicating that there has been 
a material change in the veteran's service-connected 
disabilities since the claimant was last examined.  38 C.F.R. 
§ 3.327(a) (2006).  The duty to assist does not require that 
a claim be remanded solely because of the passage of time 
since an otherwise adequate VA examination was conducted.  
See VAOPGCPREC 11-95.  The most recent August 2006 VA 
examination report is thorough and supported by VA outpatient 
treatment records.  The examination in this case is adequate 
upon which to base a decision 

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

Since the RO assigned the disability ratings at issue here 
for the claimant's service-connected disabilities and the 
Board has concluded that the preponderance of the evidence is 
against assigning a higher rating, there is no question as to 
an effective date to be assigned, and no further notice is 
needed.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

I. Increased rating - Degenerative joint disease of the left 
knee

The veteran seeks an increased rating for his degenerative 
arthritis of the left knee.  Disability evaluations are based 
upon the average impairment of earning capacity as 
contemplated by the schedule for rating disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2006).  In 
order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (West 2002).  However, where an increase 
in the level of a service-connected disability is at issue, 
the primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  In cases in which 
a reasonable doubt arises as to the appropriate degree of 
disability to be assigned, such doubt shall be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2006).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7 (2006).  

When evaluating musculoskeletal disabilities, the Board must 
also consider whether a higher disability evaluation is 
warranted on the basis of functional loss due to pain or due 
to weakness, fatigability, incoordination, or pain on 
movement of a joint under 38 C.F.R. §§ 4.40 and 4.45 under 
any applicable diagnostic code pertaining to limitation of 
motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  In 
considering the veteran's claim, the Board is also cognizant 
of VA General Counsel Opinion (VAOPGCPREC) 23-97, which holds 
that in certain cases where the veteran has both limitation 
of motion and instability of the affected knee joint, a 
separate compensable rating may be assigned without violating 
38 C.F.R. § 4.14, the regulation against pyramiding.  In a 
subsequent opinion, it was held that a separate rating for 
arthritis could also be based upon X-ray findings and painful 
motion under 38 C.F.R. § 4.59.  See VAOPGCPREC 9-98.  

According to the most recent coded rating sheet, the 
veteran's left knee disability is currently rated as 10 
percent disabling under the provisions of Diagnostic Codes 
5010.  Diagnostic Code 5010 contemplates traumatic arthritis, 
which refers to Diagnostic Code 5003, for degenerative 
arthritis.  Diagnostic Code 5003 in turn states degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved, 
with a minimum rating of 10 percent to be assigned for each 
major joint affected.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  A minimum 
rating of 10 percent may not be combined with additional 
ratings for limitation of motion and/or ankylosis.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2006).  The veteran's left 
knee disability was previously rated under Diagnostic Code 
5020, for synovitis, which makes reference to the same 
criteria as traumatic arthritis, already mentioned above.  

Diagnostic Code 5262 contemplates impairment of the tibia and 
fibula.  This Code provides a 10 percent rating for malunion 
of the tibia and fibula resulting in slight knee or ankle 
disability.  A 20 percent rating is warranted for moderate 
disability, and a 30 percent rating is awarded for marked 
disability.  With nonunion of the tibia and fibula, a 40 
percent rating is awarded.  38 C.F.R. § 4.71a, Diagnostic 
Code 5262 (2006).  

Limitation of flexion of the leg to 60 degrees warrants a 0 
percent rating.  When flexion is limited to 45 degrees, a 10 
percent rating is assigned.  A 20 percent rating is 
appropriate where flexion is limited to 30 degrees.  A 30 
percent rating is assigned in the case of flexion limited to 
15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2006).

Limitation of extension of the leg to 5 degrees warrants a 0 
percent rating. When extension is limited to 10 degrees, a 10 
percent rating is assigned.  A 20 percent rating is 
appropriate where extension is limited to 15 degrees.  A 30 
percent rating is assigned in the case of extension limited 
to 20 degrees.  A 40 percent rating is appropriate where 
extension is limited to 30 degrees.  A 50 percent rating is 
assigned for limitation of extension to 45 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5261 (2006).

Normal range of motion for the knee is flexion to 140 degrees 
and extension to 0 degrees.  38 C.F.R. § 4.71, Plate II 
(2006).

The Board also notes that on September 17, 2004, the VA 
General Counsel issued VAOPGCPREC 9-2004, which held that a 
veteran can receive separate ratings under Diagnostic Code 
5260 (leg, limitation of flexion), and Diagnostic Code 5261 
(leg, limitation of extension) for disability of the same 
joint.  

A dislocated semilunar cartilage with frequent episodes of 
locking, pain, and effusion into the joint warrants a 20 
percent rating under Diagnostic Code 5258.  38 C.F.R. § 
4.71a, Diagnostic Code 5258 (2006).  

Lateral instability of the knee is rated under Diagnostic 
Code 5257.  Under this code, a 10 percent rating is warranted 
for slight impairment due to recurrent subluxation and/or 
lateral instability, a 20 percent rating is granted for 
moderate impairment, and a 30 percent rating is assigned when 
such impairment is severe.  38 C.F.R. § 4.71a, Diagnostic 
Code 5257 (2006).  

It is possible for a veteran to have separate and distinct 
manifestations from the same injury that would permit rating 
the disability under more than one diagnostic code; however, 
the critical element in permitting the assignment of multiple 
ratings under various diagnostic codes is that none of the 
symptomatology for any one of the conditions is duplicative 
or overlapping with the symptomatology of the other 
condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994).

The veteran underwent VA orthopedic examination in December 
2002.  He stated that prior to military service, he sustained 
a severe laceration of the left knee.  During service, he 
experienced "locking" of the knee, for which he was placed 
in a heated whirlpool bath.  Since that time, he had had 
constant pain of the knee, worsening with use.  The knee had 
also given way on occasion.  However, he denied using an 
assistance device such as a cane or a walker.  He also denied 
any surgery on his left knee since service.  He used over-
the-counter medication for his knee pain.  On physical 
examination his left knee was without obvious deformity, but 
displayed mild swelling and 3+ tenderness with palpation.  
Crepitus was noted with flexion and extension.  McMurray's 
test resulted in mild discomfort, but stressing all other 
ligaments of the knee did not result in discomfort.  Range of 
motion testing revealed extension limited to 5 degrees and 
flexion to 95 degrees.  Patellar compression, inhibition, and 
apprehension tests were all positive.  X-rays of the 
veteran's left knee confirmed a post-traumatic deformity of 
the left fibula, with a probable effusion of the 
suprapatellar region.  Patellofemoral syndrome and chronic 
patellar tendinitis of the left knee were diagnosed.  

More recently, VA examination of the veteran was afforded him 
in August 2006.  His claims file was reviewed, and his 
medical history was noted.  He stated he was unable to stand 
or walk more than a few minutes.  On physical examination, 
his left knee was without deformity, but pain and giving way 
of the joint were reported by the veteran, as were stiffness 
and weakness.  His left knee was negative for instability.  
Range of motion testing indicated flexion to 100 degrees, 
with pain after 90 degrees.  Extension was to 12 degrees.  
Crepitus was observed with motion.  No additional limitation 
of motion secondary to pain, weakness, or repetitive use was 
noted.  However, during flare-ups, the veteran lost up to 20 
additional degrees of flexion.  A January 2006 VA X-ray of 
the veteran's left knee revealed a deformity of the left 
fibula.  Mild narrowing of the joint space was noted, and the 
left knee was observed to be slightly shorter than the right 
knee.  Mild degenerative joint disease was diagnosed.  

In September 2005, the veteran and his wife testified before 
the undersigned Veterans Law Judge.  He stated that his left 
knee caused him chronic pain, and had worsened in the past 
several years.  His knee has also begun giving out more 
frequently.  He reported using an elastic brace on the knee, 
and had also begun using a cane.  

VA outpatient medical treatment records pertaining to the 
veteran's left knee were also obtained.  He consistently 
reported pain, occasional swelling, and tenderness of the 
left knee joint, especially with use.  In April 2003, he 
stated his left knee was "giving way" more frequently.  The 
veteran was advised to use a cane.  He also reported giving 
way of the left knee in December 2005, and in April 2006, 
stated he experienced falls secondary to his left knee giving 
way.  Steroid injection of the left knee was afforded the 
veteran in May 2006.  

The veteran has also received private medical treatment for 
his left knee.  According to outpatient treatment records 
from W.G.W., M.D., the veteran consistently reported pain and 
tenderness of the left knee joint.  Physical examination in 
July 2002 confirmed some swelling and crepitus of the left 
knee.  Use of a cane was recommended.  

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this case, the 
Board has considered whether another rating code is "more 
appropriate" than the one used by the RO, Diagnostic Code 
5010.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  
After considering the entirety of the record, the Board finds 
a preponderance of the evidence to be against a disability 
rating in excess of 10 percent for his degenerative arthritis 
of the left knee.  Considering first the criteria for 
limitation of motion of the knee, the veteran had flexion to 
100 degrees, with pain after 90 degrees, and to 70 to 80 
degrees on flare-up, according to the most recent VA 
examination report.  However, VA examination reports also 
confirm pain on flexion of the veteran's knee which, in 
combination with additional limitation of motion due to 
flare-up, would warrant a compensable rating of 10 percent 
for limitation of flexion.  Thus, a 10 percent disability 
rating under Diagnostic Code 5260 is warranted.  As a 
compensable rating for limitation of motion may not be 
combined with a compensable rating under Diagnostic Code 5003 
for degenerative arthritis, this reassignment of the 
veteran's Code would not result in a higher rating for this 
disability.  

However, a disability rating in excess of 10 percent for 
degenerative joint disease of the left knee manifested by 
limitation of flexion is not warranted, as flexion limited to 
30 degrees or less, or the functional equivalent thereof, as 
not been demonstrated.  As the veteran has also already been 
granted a separate compensable rating for limitation of 
extension, such impairment may not be considered under this 
rating.  See 38 C.F.R. § 4.14 (2006).  Furthermore, VA 
examiners did not indicate the veteran had additional 
limitation of motion, beyond that already noted, with 
repetitive movement, such that a rating beyond 10 percent 
would be warranted.  See DeLuca, supra.  Overall, the 
preponderance of the evidence is against a disability rating 
in excess of 10 percent for the veteran's limitation of 
flexion of the left knee.  

Next, consideration of the veteran's left knee disability 
under other criteria for the evaluation of knee disabilities 
is not warranted at this time.  For example, while Diagnostic 
Code 5262, for impairment of the tibia and fibula, provides a 
20 percent rating based on moderate impairment, such 
impairment has not been demonstrated in the present case.  
According to the most recent January 2006 VA X-ray report, 
the veteran's left knee displayed no more than moderate 
degenerative joint disease.  While a deformity of the left 
fibula, characterized as a small corticated density, was 
noted on X-ray in December 2002, this deformity has not 
increased in severity since service.  In any event, the 
veteran's combined rating for limitation of flexion and 
extension is already 20 percent.  Marked knee disability 
required for a 30 percent rating under Diagnostic Code 5262 
is not shown.  

Likewise, a separate compensable rating under Diagnostic Code 
5257, for other impairment of the left knee, is not 
warranted.  As noted above, VAOPGCPREC 23-97 states a 
separate compensable rating may be assigned where veteran has 
both arthritis with limitation of motion and instability of 
the affected knee joint.  However, according to the August 
2006 VA examination report, the veteran's left knee was 
laterally stable, with no indications of ligamentous injury.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service-
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's left knee disability has itself 
required no extended periods of hospitalization since the 
initiation of this appeal, and is not shown by the evidence 
to present marked interference with employment in and of 
itself, as the veteran is currently retired.  Therefore, the 
assignment of an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b) is not warranted.  The veteran has not otherwise 
submitted evidence tending to show that his service-connected 
disability is unusual, or causes marked interference with 
work other than as contemplated within the schedular 
provisions discussed herein.  

In conclusion, the preponderance of the evidence is against 
the award of an increased rating in excess of 10 percent for 
limitation of flexion of the left knee.  As a preponderance 
of the evidence is against the award of an increased rating, 
the benefit of the doubt doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).  

II. Increased rating - Limitation of extension

The veteran also seeks an increased rating for his separate 
disability rating for limitation of extension of the left 
knee.  The general criteria for the evaluation of increased 
rating claims have already been noted above.  

Limitation of extension is rated under Diagnostic Code 5261, 
which provides a noncompensable rating for extension limited 
to 5 degrees, a 10 percent rating for extension limited to 10 
degrees, a 20 percent rating for extension limited to 15 
degrees, and a 30 percent rating for extension limited to 20 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2006).  

The evidence of record regarding the veteran's left knee 
disability has already been discussed above.  After 
considering the totality of the record, the Board finds the 
preponderance of the evidence to be against a disability 
rating in excess of 10 percent for the veteran's limitation 
of extension.  According to the December 2002 and August 2006 
VA examination reports, the veteran has had extension limited 
to no worse than 12 degrees at any time during the pendency 
of this appeal.  As limitation of extension to 15 degrees has 
not been demonstrated at any time during the pendency of this 
appeal, a higher rating of 20 percent for the veteran's left 
knee disability is not warranted.  Additionally, the examiner 
did not indicate any additional limitation of extension due 
to such factors as weakness, fatigability, incoordination, or 
pain on movement of the left knee.  See DeLuca, supra.  

In conclusion, the preponderance of the evidence is against a 
disability rating in excess of 10 percent for limitation of 
extension of the veteran's left knee.  As a preponderance of 
the evidence is against the award of an increased rating, the 
benefit of the doubt doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).  

III. Compensable rating - Scar

The veteran seeks a compensable rating for his service-
connected scar of the left knee.  The general criteria for 
the evaluation of increased rating claims have already been 
noted above.  

During the pendency of this appeal the diagnostic criteria 
for rating skin disabilities were changed, effective from 
August 30, 2002.  67 Fed. Reg. 49590 (2002).  When a law or 
regulation changes while a case is pending, the version most 
favorable to the claimant applies, absent legislative intent 
to the contrary.  See Dudnick v. Brown, 10 Vet. App. 79 
(1997).  Revised statutory or regulatory provisions, however, 
may not be applied to any time period before the effective 
date of the change.  See 38 U.S.C.A. § 7104(c) (West 2002 & 
Supp. 2005); VAOPGCPREC. 3-2000 (April 10, 2000).  

The September 2006 supplemental statement of the case 
considered the veteran's scar in light of the revised 
regulatory provisions, and afforded him notice thereof.  
Therefore, no prejudice to the veteran exists in the Board's 
adjudication of this issue at this time.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (2002).  

Prior to the regulatory change, scars of other than the face, 
neck, or head, were rated based on size and limitation of 
function of the affected part.  A 10 percent rating was 
assigned under Diagnostic Code 7804, for superficial scars 
which were tender and painful on objective demonstration.  
Scars were also rated under Diagnostic Code 7803, which 
provided that scars which were superficial, poorly nourished, 
with repeated ulceration may be assigned a 10 percent rating.  
These 10 percent ratings represent the maximum schedular 
ratings available under these Diagnostic Codes.  Finally, 
Diagnostic Code 7805 directed that scars may also be rated 
based on limitation of motion or other loss of function of 
the underlying part.  38 C.F.R. § 4.119, Diagnostic Codes 
7803-5 (2002).  

Under the revised rating criteria, a superficial scar which 
is unstable or painful on examination will still be awarded a 
10 percent rating; otherwise, it will be rated based on the 
limitation of function of the affected part.  38 C.F.R. 
§ 4.118, Diagnostic Codes 7803-05 (2006).  In addition, 
superficial unstable scars may be assigned a 10 percent 
rating.  An unstable scar is one where, for any reason, there 
is frequent loss of covering of skin over the scar.  See Note 
(1) following Diagnostic Code 7803.  Under Diagnostic Code 
7802, scars, other than the head, face, or neck that are 
superficial and do not cause limited motion but involve an 
area or areas of 144 square inches (or 929 sq. cm.) or 
greater may be assigned a 10 percent rating.  In every case 
where the requirements for a compensable rating are not met, 
a zero percent evaluation may be assigned, even if the 
diagnostic schedule does not provide for such a 
noncompensable evaluation.  38 C.F.R. § 4.31 (2006).

For the reasons to be discussed below, a compensable rating 
is not warranted for the veteran's scar of the left knee.  

The veteran underwent VA orthopedic examination in December 
2002.  He stated that prior to military service, he sustained 
a severe laceration of the left knee.  During service, he 
experienced "locking" of the knee, for which he was placed 
in a heated whirlpool bath.  Since that time, he has had 
constant pain of the knee, worsening with use.  On physical 
examination, he had a 10 cm well-healed scar of irregular 
shape across the anterior distal femur and proximal patella.  
The scar was nontender to the touch, and did not adhere to 
the underlying tissue.  It was also without ulceration, skin 
breakdown, elevation, depression, inflammation, edema, or 
keloid formation.  No change in pigment was noted, and the 
scar was only slightly disfiguring.  

More recently, VA examination of the veteran was afforded him 
in August 2006.  On physical examination he had a 15 cm by 1 
cm scar across the left knee.  The scar was not tender to 
palpation, adherent to underlying tissue, or resulting in 
additional limitation of motion.  Also, no keloid formation, 
ulceration, or underlying soft tissue damage was observed.  

After reviewing the evidence of record, the Board finds a 
compensable rating is not warranted for the veteran's scar of 
the left knee.  According to the December 2002 and August 
2006 VA examination reports, the veteran's scar measures less 
than the 929 square centimeters required for a compensable 
rating under the revised version of Diagnostic Code 7802.  
Likewise, a compensable rating under the current or prior 
version of Diagnostic Code 7801 is not warranted, as the 
veteran's left knee scar is not demonstrated to be deep or 
result in limitation of motion of the underlying joint.  In 
the absence of any evidence that the veteran's scars are 
superficial, unstable, or painful on examination, a 
compensable rating under either the old or revised criteria 
for skin disabilities is not warranted.  

While the veteran has reported some pain of the left knee, he 
has already been awarded separate compensable ratings under 
Diagnostic Codes 5260 and 5261 for left knee pain and 
limitation of motion secondary to his in-service injury, and 
thus may not be awarded an increased rating under the 
criteria for skin disorders for the same symptomatology.  See 
38 C.F.R. § 4.14 (2006).  

In conclusion, the preponderance of the evidence is against a 
compensable rating for the veteran's left knee scar under 
either the old or revised criteria for skin disorders.  As a 
preponderance of the evidence is against the award of a 
compensable rating, the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

Entitlement to a disability rating in excess of 10 percent 
for degenerative joint disease of the left knee manifested by 
limitation of flexion is denied.  

Entitlement to a disability rating in excess of 10 percent 
for degenerative joint disease of the left knee manifested by 
limitation of extension is denied.  

Entitlement to a compensable rating for a scar of the left 
knee is denied.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


